JONES, J.
Thici is a suit upon a burial insurance policy for two hundred and twenty-five ($225.00) dollars, consisting of two items, as follows:
Funeral benefit ___________________$175.00
Death benefit____________________________ 50.00
Defendant answered, denying liability, because the conditions' of the policy had not been complied with.
It is admitted by both parties that the only question before the court is whether the fact that the decedent died and was buried out of the parish of Orleans invalidates the policy, which contains the following pro virion:
“Should death of the insured occur outside the city of New Orleans, La., this company will not be responsible fot any expenses incurred.”
We agree with the lower judge in thinking that the above section of the policy was waived because the record contains the application card of the deceased for his policy, arid this shows plainly that the agent wrote his addrecs as Plaquemines Parish and the company made a notation thereon in typewriting of his address as Plaquemines Parish. On this point see Gitz Sash Factory vs. Union Insurance Co., Soc. of Canton, 160 La. 381, 107 South. 232, where the Supreme Court held acts of officers and agents of insurance company within apparent scope of their powers are binding on the company, and it may be estopped by their conduct and declaration.
Also Lawrence vs. Penn. Mutual Life Insurance Co., 113 La. 87, 36 South. 898:
“Where a life insurance company has knowledge of facts giving it a contractual right to avoid liability as insurer, under a policy duly issued, accepts a premium or assessment, it thereby waives the right to forfeitgure.”
For above reasons the judgment is affirmed.